Name: Commission Decision No 2233/97/ECSC of 10 November 1997 amending Annex IV to Decision No 1401/97/ECSC on administering certain restrictions on imports of certain steel products from Ukraine
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  iron, steel and other metal industries;  Europe;  tariff policy
 Date Published: 1997-11-11

 Avis juridique important|31997S2233Commission Decision No 2233/97/ECSC of 10 November 1997 amending Annex IV to Decision No 1401/97/ECSC on administering certain restrictions on imports of certain steel products from Ukraine Official Journal L 306 , 11/11/1997 P. 0007 - 0008COMMISSION DECISION No 2233/97/ECSC of 10 November 1997 amending Annex IV to Decision No 1401/97/ECSC on administering certain restrictions on imports of certain steel products from UkraineTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to Commission Decision No 1401/97/ECSC of 7 July 1997 on administering certain restrictions on imports of certain steel products from Ukraine (1), and in particular Article 8 in conjunction with Article 7 thereof,Whereas Ukraine has, in accordance with Article 3 (4) of the agreement on trade in certain ECSC steel products (2), requested the transfer of certain quantitative limits for 1997 between different product groups, and whereas the European Coal and Steel Community consents to this request;Whereas it is therefore necessary to amend Annex IV to Decision No 1401/97/ECSC to take account of the amended quantitative limits;Whereas the measures provided for in this Decision are in conformity with the opinion of the Committee established under Article 7 of Decision No 1401/97/ECSC,HAS ADOPTED THIS REGULATION:Article 1 Annex IV to Decision No 1401/97/ECSC is replaced by the text contained in the Appendix to this Decision.Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 November 1997.For the CommissionLeon BRITTANVice-PresidentAppendix 'ANNEX IVQUANTITATIVE LIMITSUkraine>TABLE>(1) OJ L 193, 22. 7. 1997, p. 12.(2) OJ L 210, 4. 8. 1997, p. 16.